DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nordstrom 5,046,690.
In Re Claim 1, Nordstrom teaches a Loading frame (3, Fig. 1) for loading articles (Goods, Abstract) into a load Space (1, Abstract), which the loading frame includes comprising a base (5, Fig. 1) and two flexible walls (Sides of base overlapping 2B, Fig. 1) arranged on opposite sides of the base, the base and flexible walls (Column 3, Lines 1-9) being of a flexible slippery plastic (Column 3, Lines 14 and 15) permitting sliding movement between the walls and the sides of the load space when the flexible walls is are supported on the sides of the load space.
In Re Claim 2, Nordstrom teaches wherein the base and each wall are arranged to permit movement between the articles and the loading frame. (Abstract)
In Re Claim 3, Nordstrom teaches wherein one or both walls are formed of parallel components (Bend axis of each side is parallel with the other bend axis, See Fig. 1), which are jointed flexibly to each other.
In Re Claim 6, Nordstrom teaches a system for loading articles (Goods, Abstract) into a load space (1, Abstract), which-system comprising a loading frame (3, Fig. 1) including a base (5, Fig. 1) and two flexible walls (Sides of base overlapping 2b, Fig. 1)(Column 3, Lines 1-9) arranged on opposite sides of the base, (See Fig. 1) the base and flexible walls being of a flexible slippery plastic (Column 3, Lines 14 and 15), and a transfer device (11), which is arranged to both move the loading frame together with the articles into a load space and to move the loading frame out of the load space while the articles remain in the load space, the flexible walls are permitting sliding movement between the flexible walls and the side of the load space, when the flexible walls are supported on the sides of the load space.  (See Fig. 1)
In Re Claim 11, Nordstrom teaches wherein the base and each flexible wall are arranged to permit movement between the articles and the loading frame. (Abstract)
In Re Claim 12, Nordstrom teaches a method for loading articles (goods, Abstract) into a load space (1, Abstract), wherein articles are loaded into a loading frame (3, Fig. 1), which includes a base (5, Fig. 1) and two flexible walls (sides of base overlapping 2b, Fig. 1) (Column 3, Lines 1-9) arranged on opposite sides of the base, the base and flexible walls being of a flexible slippery plastic (Column 3, Lines 14-15), and the loading frame together with the articles is moved into the load space, and the flexible walls permit sliding movement between the walls and the side of the load space, (See Fig. 1) when in the transfer of the loading frame the flexible walls are supported on the articles and/or on the sides of the load space. (See Fig. 1)
In Re Claim 15, Nordstrom teaches wherein, in the method, the base and each wall are arranged to permit movement between the articles and the loading frame (Abstract) and a transfer device (11) is arranged to both move the loading frame together with the articles into a load space and to move the loading frame out of the load space while the articles remain in the load space. (See Fig. 1) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom and in view of Kauhanen 8,251,634.
In Re Claim 4, Nordstrom teaches the loading frame of Claim 1 as discussed above.
Nordstrom does not teach the inner surface of the base covered with freely rotating rollers.
However, Kauhanen teaches an inner surface (10) covered with freely rotating rollers. (See Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add freely rotating rollers to the base of the loading frame in the loading frame of Nordstrom as taught by Kauhanen in order to reduce wear.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom and in view of Uhrick 2012/0107075.
In Re Claim 7, Nordstrom teaches the loading frame of Claim 6 as discussed above.
Nordstrom does not teach wherein the transfer device is arranged outside the load space as an extension of the load space, the loading frame being open the ends.
However, Uhrick teaches wherein the transfer device is arranged outside the load space as an extension of the load space, the loading frame being open the ends. (See Fig. 1E)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the transfer device outside the load space in the loading frame of Nordstrom as taught by Uhrick in order to optimize usable space.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom and in view of Uhrick 2012/0107075.
In Re Claim 13, Nordstrom teaches the loading frame of Claim 12 as discussed above.
Nordstrom does not teach wherein the loading frame is moved out of the load space while the articles remain in the load space.
However, Uhrick teaches wherein the loading frame is moved out of the load space while the articles remain in the load space. (See Fig. 1a-1e)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the loading frame out of the load space while the articles remain in the load space in the loading frame of Nordstrom as taught by Uhrick in order to reuse the loading frame.
Allowable Subject Matter
Claims 5, 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-7, 11-13 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/Examiner, Art Unit 3652